DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 9 and 18 both disclose a “second communication interface” and “a second signal” but as no other communication interfaces or signals are disclosed by the claims on which these claims depend it is unclear if a single or multiple communication interfaces and signals are required as such making the scope of the claim unascertainable.  For the purposes of examination, the claims will be interpreted as only requiring a single communication interface and signal.
Claim 12 discloses that “the at least one portion comprises at least one body portion of at least one of the head, the torso, and the at least one appendage” but then discloses “at least one of the head, the torso, and the at least one appendage is configured to be oriented in at least one body orientation in relation to the at least one 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (6315630).  Yamasaki discloses a racer toy (Fig. 1) having at least one anthropomorphic figurine representing a human anatomical structure (20) with a head, torso and leg appendages, wherein the leg appendages are detachably coupled to a transportation device (10) by fasteners (43, 44) to position the figurine in at least one orientation (Fig. 1) which are also capable of causing the figurine to become detached based on a collision and engage in at least one motion without the transportation device.  The transportation device includes a first propulsion assembly in the form of a pair of front wheels (12, 13) and a second propulsion assembly in the form of a pair of rear wheels (14, 15) configured for propelling the figurine and setting the figurine into at least one motion (Fig. 1) and at least one power source for powering the second propulsion assembly to cause the propelling (column 3 lines 43-65).  A controller (90) is coupled with and includes a communication interface in the form of a .
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuentes (GB2184662A).  Fuentes discloses a racer toy (Fig. 1) having at least one figurine (8) detachably coupled to a transportation device (1) by fasteners (2) to position the figurine in at least one orientation (Fig. 1), at least one propulsion assembly configured for propelling the figurine and setting the figurine into at least one motion (Fig. 1) and at least one power source (3) in the form of a battery for powering the at least one propulsion assembly to cause the propelling (page 1 lines 70-93).  The at least one propulsion assembly (Figs. 2 & 3) includes a first propulsion assembly having a first pair of wheels rotatably supported on a first axle which is supported on a first truck (6) and a second propulsion assembly in the form of second pair of wheels rotatably supported by a second axle which is supported on a second truck (5) for propelling the figurine and setting the figurine into the at least one motion (Fig. 1), wherein the first and second trucks are operably attached to respective first and second portions of a portion of the figurine by the fasteners (Fig. 1).  An electric motor (4) receives power from the power source for rotating the wheels of the second propulsion assembly using a drive mechanism in the form of gears to propel the figurine (page 1 lines 70-93).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki as applied above and further in view of Stuckman (2009/0204276).  Yamasaki discloses the basic inventive concept with the exception of the communication interface receiving a control signal from the remote control device to activate an actuator operationally coupled with the fastener to cause the figurine and transportation device to detach.  Stuckman discloses a remote control device configured to actuate an actuator to cause a fastener to release an object from the device (paragraph 38).  Since both Yamasaki and Stuckman relate to remote controllable devices, it would have been obvious to one of ordinary skill in the art from the teaching of Stuckman to configure the racer of Yamaskai to allow the remote control to activate an actuator that causes the fastener to release the figurine for the predictable result of providing enhanced play value and excitement for a user by enabling a variety of effects to be controlled by the remote control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711